Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 17, 2019

                                     No. 04-19-00638-CV

                 HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                               v.

                             JASMINE ENGINEERING, INC.,
                                      Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-02459
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       Appellant’s first motion for extension of time to file the brief is GRANTED. It is
ORDERED that appellant file its brief no later than October 31, 2019. No further extensions will
be granted absent a showing of extenuating circumstances.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk